Citation Nr: 0629284	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-43 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to October 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for a back 
injury.  

The veteran testified at a videoconference hearing before the 
undersigned in August 2006.  A transcript of that hearing is 
of record.  

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the Providence, Rhode 
Island RO, which has certified the case for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the August 2006 videoconference hearing, the veteran 
testified that he had been receiving treatment for his back 
at the Rhode Island Hospital.  He specifically stated that 
Dr. Lucas took MRIs of his back every six months to monitor 
his condition, the most recent MRI having been done in July 
2006.  He added that his primary care physician, Dr. 
Lucarelli, saw him monthly for medication checks.  

Private treatment reports from June 2001 to March 2003 have 
been associated with the claims file, however, the more 
recent records of treatment, including MRIs, and records of 
treatment by Dr. Lucarelli have not been associated with the 
claims file.  At a May 2002 orthopedic evaluation the veteran 
reported injuring his back in December 2001 when he fell 
being pulled by his dog, after which he had an MRI at Rhode 
Island Hospital revealing "several discs."  The records of 
treatment for such an injury are not of record.  The veteran 
reported in a May 2003 statement in support of his claim that 
his back went out in January 2001 and he received treatment 
at the Emergency Room of the Rhode Island Hospital, which 
sent him to the clinic.  Records of this Emergency Room and 
follow-up clinic visit have also not been obtained.  As VA 
has notice of the existence of these relevant records, VA has 
a duty to obtain them.  38 U.S.C.A. § 5103A(b) (West 2002).  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2006).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

In a July 2004 statement in support of his claim, the veteran 
reported that he injured his back in a wreck and joined the 
military, where he reinjured his back.  In his December 2004 
Form 9 (substantive appeal) he again asserted that he 
reinjured his back while in the military.

The veteran has submitted copies of service medical records 
from July 1981 showing he received treatment at the Emergency 
Room, USACH, Fort Polk, LA, for complaints of sharp low back 
pain and recurring muscle spasm after picking up his wife.  
He reported a history of a car accident one year earlier 
resulting in chronic low back pain which had been treated 
with multiple medications and 8 months of physical therapy.  
The originals of those records are not included with the 
service medical records furnished by the National Personnel 
Records Center (NPRC).  In addition, a report of examination 
at separation is not of record.  The veteran's February 1981 
enlistment examination noted no accidents and the veteran 
stated that he had never been unconscious.  Examination of 
the spine was normal.  As it appears that the service medical 
records are incomplete, the RO should attempt to obtain 
additional service medical records.   

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).  In light of the medical evidence showing a current 
back disability and available evidence in the service medical 
records, an examination is needed so that a medical 
professional can review the record, evaluate the veteran, and 
determine whether he has a current disability related to 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional service 
medical records from the appropriate 
service department, to include records of 
treatment in July 1981 for a back injury 
at the Emergency Room, USACH, Fort Polk, 
LA and a separation examination report.

2.  Ask the veteran to identify all 
records of health care providers who have 
treated his back that have not been 
previously associated with the claims 
file.  After obtaining any necessary 
releases, obtain the records from each 
health care provider the veteran 
identifies.  Specifically, request all 
records of treatment for the back from 
Rhode Island Hospital from January 2001 
to the present, to include treatment by 
Dr. Lucas.  In addition, request all 
records of treatment for the back by Dr. 
Lucarelli.  The veteran should be advised 
that he may alternatively obtain the 
records on his own and submit them to the 
RO/AMC.  

3.  After the above development is 
completed, and all treatment records have 
been associated with the claims file, 
schedule the veteran for a VA spine 
examination to determine the etiology of 
any current back disability.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report or in an addendum.

The examiner should opine whether the 
veteran's current back disability existed 
prior to service.  If the current back 
disability existed prior to service, the 
examiner should indicate if there was any 
increase in severity during service and, 
if so, was such increase beyond the 
natural progression of the disorder.  If 
the back disability did not pre-exist 
service, the examiner should provide an 
opinion as to whether it is as least as 
likely as not (a 50 percent probability 
or more) that any current back disability 
had its onset in service or is otherwise 
the result of an injury in service.  The 
examiner should provide rationales for 
these opinions.  

4.  After ensuring that all development 
is complete, and all opinions have been 
obtained, the RO/AMC should re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


